Counsel for appellant invokes a rule against the clerk of the court because he refused to file a purported transcript in the above entitled case. The clerk refused because the transcript was not tendered to him within six months next after the rendition of the judgment in the circuit court, as required by 2140 of Crawford  Moses' Digest.
Counsel for appellant claims the delay was occasioned by the circuit court in failing sooner to overrule his motion for a new trial. The time for appeal runs from the rendition of the judgment, and not from the overruling of the motion for a new trial. Appeals must be taken within six months, unless the person applying therefor was an infant or of unsound mind at the time of the rendition of the judgment, order or decree. Applicant for the appeal in this case does not come within the exceptions, and no authority is given the court to extend the time. Smith v. State, 48 Ark. 148, 2 S.W. 661; Moore v. Henderson, 74 Ark. 181, 85 S.W. 237; and Evans v. St. L. I. M.  S. R. Co., 76 Ark. 266, 88 S.W. 994.
As applying the rule, see also Chatfield v. Jarrett,108 Ark. 523, 158 S.W. 146; Oxford Telephone Mfg. Co. v. Arkansas National Bank, 134 Ark. 386, 204 S.W. 1140; and Durben v. Montgomery, 144 Ark. 153, 223 S.W. 17.
The motion for the rule will therefore be denied. *Page 338